Citation Nr: 0843296	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-12 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in September 
2008.  A transcript of this hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  Service connection is in effect for left total knee 
replacement, 60 percent, osteoarthritis of the right knee 
associated with left total knee replacement, 10 percent and 
bilateral plantar fasciitis associated with left total knee 
replacement, 10 percent; the combined disability evaluation 
is 80 percent.

2.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and occupational background.


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected disabilities.  The RO denied his claim in July 
2006.  

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disability fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability. Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).

Service connection is in effect for left total knee 
replacement, 60 percent,  osteoarthritis of the right knee 
associated with left total knee replacement, 10 percent and 
bilateral plantar fasciitis associated with left total knee 
replacement, 10 percent.  The veteran's combined disability 
evaluation is 80 percent.  As such, the veteran meets the 
schedular criteria for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a). 

To prevail on a claim based upon unemployability, it is 
necessary that the record reflect some factor which places 
the case in a different category than other veterans with 
equal rating of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The question is whether the veteran is capable 
of performing physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.  

In this case, the evidence shows that the veteran is not 
working and meets the schedular criteria for a consideration 
of a TDIU rating.  Therefore, the Board must evaluate whether 
there are circumstances in the veteran's case, apart from any 
non- service-connected condition and advancing age, which 
would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disability. Id.  

Private medical records from Dr. S.F. and Dr. S.Q. from 
January 1999 to April 2007 show treatment for veteran's 
bilateral knees, including surgery.  The only suggestion of 
an effect on the veteran's employability is in a December 
1999 hospital report.  This pre-surgery report indicated that 
the veteran had been admitted for elective left total knee 
arthroplasty as he was no longer able to function or do his 
job.  There are no subsequent notes post-surgery indicating 
unemployability and the Board notes that the veteran did not 
stop working until March 2005.

VA treatment records from November 2005 to March 2008 show 
the veteran was treated for bilateral knee pain with both 
physical therapy and medication.  There is nothing in these 
records that would indicate that the veteran is unable to 
secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  There is no comment as to his employability, 
except that there were notations that the veteran was a 
retired store detective.  

A VA examiner in January 2006 noted that the veteran reported 
pain in the left knee and sometimes pain in the right knee.  
He cannot walk or stand for long periods of time.  The 
veteran reported no locking, but that his knees gave way.  
The examiner documented that the veteran is retired, but that 
he was independent in all daily activities.  He can stand 
five minutes before having to sit down and he can walk one to 
two blocks before having to stop.  The veteran cannot do 
repeated bending or lift heavy weight.  He reported working a 
sedentary security job previously, not involving heavy 
lifting.  

Upon physical examination, the examiner found the veteran 
suffered pain in both knees at the end of flexion, left more 
than right.  There was a mild increase in fatigue, weakness 
and lack of endurance of the left knee and none of the right 
knee.  The examiner found objective evidence of painful 
motion, edema, effusion, weakness and tenderness, although no 
instability.  Gait was observed to be antalgic.  Right knee 
flexion was 0 to 12 degrees and left knee flexion was 0 to 90 
degrees.  The medial and lateral collateral ligaments were 
intact bilaterally, as well as the anterior and posterior 
cruciate ligaments.  Drawer test and Lachman's were negative 
and the medial joint line was tender on both knees.  The 
examiner opined that based on examination of the veteran's 
knees and his functional status, the veteran cannot lift 
heavy weight, cannot walk a long distance or duration, cannot 
stand for a long duration, and cannot do repeated bending.  
These restricted activities are all secondary to the 
veteran's total left knee replacement and osteoarthritic 
changes of the right knee.  In the examiner's opinion, the 
veteran is not fit for physical employment, but is able to 
engage in sedentary employment with certain limitations.  

Information received from the veteran's former employer in 
January 2006 and June 2006 shows that the veteran stopped 
working there because he retired in March 2005.  A notation 
regarding a follow-up conversation with the former employer 
indicates that the veteran retired as a store detective and 
had not stated he was disabled or experiencing medical 
problems at the time of his retirement.  

A June 2007 VA examiner noted that the veteran reported his 
right knee suffered from positive buckling, but no locking.  
He stated he had pain daily, worse with walking and going up 
and down stairs.  The veteran did not report any 
incapacitating episodes or flare-ups and did not report any 
problems with repetitive use.  He did not report any 
interference with daily activities or work.   Upon physical 
examination, the veteran's knee revealed positive arthritic 
changes.  He was able to extend to 0 degrees and flex to 100 
degrees, with complaints of pain through the range of motion 
testing.  There was no instability to varus, valgus, anterior 
or posterior stressing.  Motor strength was five out of five 
with knee flexion and extension.  There was positive medial 
and lateral joint line tenderness, with a positive patellar 
grind test.  The veteran displayed a negative McMurray's 
sign.  X-rays showed degenerative joint disease.  The 
examiner's assessment was right knee degenerative joint 
disease.  The veteran displayed no additional loss of joint 
function due to pain, fatigue or lack of coordination after 
repetitive motion.  

During his September 2008 hearing, the veteran testified that 
the last job he had was as a store detective in security, 
which required him to be on his feet and pursue people.  He 
indicated that both his knees and right foot prevent him from 
standing for long hours, bending or picking up heavy things.  
The veteran that he is currently collecting Social Security 
retirement benefits, not disability benefits.  He went back 
to his store detective job after his knee replacement in 1999 
and thought he left that job around February 2005, but has 
not worked since then.  The veteran stated that he was 
terminated due to some issues regarding stopping shoplifters 
that had not taken anything.  The veteran's disability 
restricted him from pursuing anyone, so that was a factor in 
his termination as well.  The veteran had not looked for work 
since he began collecting Social Security benefits, but 
thinks in a few years that he will have to get a job because 
he needs more income.  He also testified that no doctor has 
directly told him that he cannot work, but he is limited in 
what he can do and always has been.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

The veteran worked as a store detective until he retired in 
March 2005.  The veteran has testified that he had difficulty 
pursuing suspects in that position, due to the limitations 
placed on him by his disabilities.  The Board is not refuting 
the veteran's noted physical limitations as reflected in 
various medical evidence of record or his own contentions 
that his service-connected disabilities affect his ability to 
engage in extended manual labor.  The simple fact that a 
claimant is currently unemployed or has difficulty obtaining 
employment is not enough, however.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose, supra. 

After carefully reviewing the evidence of record, the Board 
concludes that the veteran's service-connected disabilities, 
when considered in association with his educational 
attainment and occupational background, do not render him 
unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that in January 
2006 a VA physician opined that while the veteran was 
impaired in physical labor due to his service connected 
conditions, they do not impair sedentary labor.  The Board 
also notes the June 2007 VA examiner's report where the 
veteran indicated that his right knee did not interfere with 
his daily activities or with working.  The employment 
information provided by the veteran's employer in January 
2006 indicated that he was not working due to retirement, not 
disability.  In addition, the veteran is collecting regular 
Social Security retirement benefits, not social security 
disability benefits.  The veteran testified in September 2008 
that he has not looked for work since he started receiving 
Social Security benefits and hopes to stay retired.  

Even if the veteran is unable to engage in prolonged physical 
activity due to his service-connected disabilities, there is 
no evidence showing he is unable to sustain gainful 
employment in a sedentary job.  Consequently, the Board finds 
the record does not demonstrate that the veteran's service-
connected disabilities alone are of such severity as to 
solely preclude his participation in all forms of 
substantially gainful employment.  

Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for total disability based upon 
individual unemployability, by a letter in January 2006, 
before the adverse rating decision that is the subject of 
this appeal.  In a March 2006 letter, the veteran was given 
the specific notice required by Dingess, supra.  The Board 
concludes that VA has met its duty to notify the veteran 
concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The veteran submitted private medical 
records.  The veteran was given VA medical examinations with 
opinions in connection with the claim.  The veteran testified 
before the undersigned at a travel board hearing.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A total rating based upon individual unemployability due to 
service-connected disabilities is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


